  Case 1:20-cr-00206-VM Document 17 Filed 07/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                     July 14, 2020
UNITED STATES OF AMERICA

              —— against ——

ALFONSO LANIER,                               20 CR 206(VM)

                               Defendant.         ORDER


VICTOR MARRERO, United States District Judge.

     The Government requests, with consent of the defendant,
that the status conference for the above-named defendant
currently scheduled for July 30, 2020, be adjourned. (See Dkt.
No. 16.) The conference shall be rescheduled for Thursday,
October 1, 2020, at 12:00 p.m.
     Both the Government and counsel for the defendant consent
to an exclusion of the adjourned time from the Speedy Trial
Act to October 1, 2020.
     It is hereby ordered that the adjourned time shall be
excluded from speedy trial calculations.          This exclusion is
designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice.      The value of this exclusion
outweighs the best interests of the defendant and the public
to a speedy trial.     This order of exclusion of time is made
pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:
Dated: New York, New York
       14 July 2020


                                       __________________________
                                       __
                                        _____
                                          ____
                                          __ _ __
                                               ____
                                                 ____
                                                   ___
                                                    _______
                                                       __ ____
                                                          ____
                                                            ____
                                                            _______
                                                                 ___
                                                                  ___
                                                                    ____
                                                                    ____
                                                                       _
                                               Victor
                                               Vi
                                                ict  r Marrero
                                                  ctor
                                                    or  Mar
                                                          arre
                                                             rero
                                                             rero
                                                   U.S.D.J.
                                                   U.S
                                                     S.D
                                                       .D.J
                                                        D.J.
                                                          .J
                                                           J.
